        Case: 1:21-cv-00197-PAB Doc #: 4 Filed: 02/06/21 1 of 3. PageID #: 25



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

COLE                                              )         CASE NO. 1:21-cv-00197
                                                  )
                              Plaintiff,          )         JUDGE PAMELA A. BAKER
                                                  )
                                                  )
                       v.                         )         ATTORNEY JAMES J. HUX
                                                  )         MOTION TO WITHDRAW AS
NORFOLK SOUTHERN                                  )         COUNSEL FOR PLAINTIFF
RAILWAY COMPANY                                   )
                                                  )
                              Defendants.         )
                                                  )
                                                  )
                                                  )

Attorneys James J. Hux, hereby respectfully moves this Honorable Court for an order permitting

their withdrawal as counsel in the above captioned proceeding, effective as of February 6. 2021.

For cause, Counsel submits that he has terminated the attorney-client relationship in accordance

with Ohio Rules of Professional Conduct Rule (“ORPC”) 1.16. Counsel has informed Cole that

he is withdrawing pursuant to ORPC 1.16 and has provided Cole with a copy of this motion.

Counsel’s withdraw would not prejudice Cole and Counsel respectfully ask that the Court grant

Cole a period of at least 30 days to seek out new representation.


                                                      Respectfully submitted,




                                                      ____________________________
                                                      James J. Hux (0092992)
                                                      HUX LAW FIRM, LLC
                                                      3 Severance Circle #18147
                                                      Cleveland Heights, Ohio 44118
                                                      Phone: (937) 315-1106
                                                      Fax: (216) 359-7760
                                                      Email: jhux@huxlawfirm.com
Case: 1:21-cv-00197-PAB Doc #: 4 Filed: 02/06/21 2 of 3. PageID #: 26




                                      Attorney For Plaintiff Jason Edward Cole




                                 .2
        Case: 1:21-cv-00197-PAB Doc #: 4 Filed: 02/06/21 3 of 3. PageID #: 27



                                  CERTIFICATE OF SERVICE


          I hereby certify that on the 3rd day of February 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court's electronic

filing system. Parties may access this filing through the Court's filing system.




                                                                                      s// James J. Hux
                                                                              James J. Hux (0092992)




                                                  .3
